DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on April 22, 2020, May 26, 2021, and August 9, 2021, are acknowledged by the examiner.
Discussed the information disclosure statement filed on April 22, 2020. The publication number US PG PUB 20060195195 is incorrect. It was agreed that the examiner would verify the publication number with Espacenet for the foreign application search report. The examiner amended the IDS to correct the typographical error. The publication number was amended to "20601950195".
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Direct Action Type Electrically Operated Valve
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by LV et al. (US PG PUB 2016/0195195, hereinafter “LV”).
Regarding claim 1, LV discloses an electric valve (ann. fig. 2), comprising: a valve body component (31), wherein, the valve body component comprises a valve body (31) and a valve cover (ann. fig. 2), and the valve cover is fixedly connected with an outer margin portion of the valve body (ann. fig. 2); a valve seat component (32), which is fixedly connected with the valve body; a valve core component (42), which is arranged in an inner chamber of the valve body (ann. fig. 2); a transmission component (12, 41, 312), wherein, the transmission component comprise a magnetic rotor (12), a screw rod (312), and a screw nut (41), the magnetic rotor is arranged inside an inner chamber of the valve cover (ann. fig. 2), the screw nut is screwed to the screw rod (ann. fig. 2 illustrates the screw nut is threadedly attached to the screw rod 312), and the screw rod is static (para 0054 and 0056) with respect to the valve body in an axial direction (axis is illustrated in ann. fig. 2 by the centerline); and a screw nut kit (41 and groove 41c), wherein the screw nut kit comprises a first limiting portion (upper portion of element 41c) configured to limit circumferential rotation of the screw nut (41), and a cross-section of the first limiting portion is non-circular (fig. 7 and 8 illustrate non-circular cross section).

    PNG
    media_image1.png
    329
    236
    media_image1.png
    Greyscale

LV – FIGURE 13

    PNG
    media_image2.png
    716
    606
    media_image2.png
    Greyscale

LV – ANNOTATED FIGURE 2
Regarding claim 4, LV discloses the screw nut kit (screw nut 312, tubular portion 41 which is connected to and moves in unison with the valve seat 42; see figs. 7, 8, and 17) comprises a tubular portion (41) and a flat plate portion (ann. fig. 2 illustrates a flat portion of the valve seat), the tubular at least one axial plane section (fig. 7 illustrates upper rectangular portion of tube 41), the at least one axial plane section serves as the first limiting portion (ann. fig. 1), the flat plate portion serves as the second limiting portion (ann. fig. 2), and the flat plate portion is fixedly connected with the inner margin of the valve body (the flat plate portion as illustrated in ann. fig. 2 limits the downward movement of the lower screw nut 41, the screw nut is connected and moves with the valve core body 42, the flat portion is connected to the valve body 31).
Regarding claim 7, LV discloses a bearing (311) which is configured to cooperate with the screw rod (312), wherein the screw nut kit is provided with an accommodating portion (shoulder rod 312 that holds bearing 311) for accommodating the bearing.
Regarding claim 10, LV discloses the screw rod (312) is connected with the screw nut (41) by a non-self-locking thread (para 0054 and 0056).
Regarding claim 11, LV discloses an upper end portion of the valve body (31, ann. fig. 2) is extended in to the inner chamber of the valve cover (ann. fig. 2), the screw rod (312) is extended from the upper end portion of the valve body into the inner chamber of the valve body (ann. fig. 2) and is threadedly connected (para 0054 and 0056) with the screw nut (41), and the screw nut kit is fixedly connected with an inner margin of the valve body (ann. fig. 2).
Regarding claim 12, LV discloses the valve body is formed by integrally rolling or drawing a metal material, and comprises an upper cylinder portion (ann. fig. 2), a middle cylinder portion (ann. fig. 2), and a lower cylinder portion (ann. fig. 2), and a diameter of an outer margin of the upper cylinder portion (ann. fig. 2 illustrates the outer margin of the upper cylinder portion) is less than a diameter of an outer margin of the middle cylinder portion (ann. fig. 2 illustrates the outer margin of the middle cylinder portion); and the valve cover (ann. fig. 2) is fixedly connected to an outer margin of the middle cylinder portion of the valve body (ann. fig. 2 illustrates the outer margin of the upper cylinder portion), and the upper cylinder portion of the valve body is configured to extend into the inner chamber of the valve cover (ann. fig. 2 illustrates the extension).
Regarding claim 13, LV discloses a valve core guiding component (316) wherein the valve core guiding component comprises a guide sleeve (inner portion of valve core guiding component guides the nut 41), and, the guide sleeve is fixedly connected (fig. 13 illustrates the guide sleeve is fixed to 31 at the middle portion on the interior side)  to an inner margin of the middle cylinder portion of the valve body (ann. fig. 2) and is in a clearance-fit with the valve core component.
Regarding claim 14, LV discloses the valve seat component comprises a valve seat body (32)  and a valve seat core (41), the valve seat body (32) is fixedly connected with a lower end portion of the valve body (31), and the valve seat core (32) is sleeved outside a valve port jacket (for port conduit 323).
Allowable Subject Matter
Claims 2, 3, 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roschke et al. (US PG PUB 2009/0223572), Komiya et al. (US 6,561,480), Hansen, III, et al. (US 6,460,567), Iwata et al. (US 5,060,910), and Katayama (US 5,052,656) disclose a rotary actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753